Title: To Benjamin Franklin from Samuel Cooper, 25 July 1780
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston July 25th. 1780.
I have but a Moment to write by the Mars a Vessel belonging to this State, the Voyage having been kept secret upon political Accounts.
I congratulate you on the Arrival of the Fleet from Brest, under the Orders of the Chevalier de Ternay, at Newport, after a Passage of about ten Weeks; not a single Vessel of the whole Fleet missing.
You will hear before this reaches you of the Loss of Charlestown, in which Genl. Lincoln and his whole Army were made Prisoners of War, and four Continental Frigates taken. The Place, it is said, was well defended; but the Enemy having Command of the Sea Coasts, having received repeated Reinforcements from N. York, and the Difficulty we found in sending Aid and supplying it with Provisions, occasioned it’s Surrender on the 12th of May. This Loss, and the Arrival of the Marquis de la Fayette who apprized us of the Armament coming from Brest, awaken’d the States; great Exertions, considering our Circumstances, have been made, and are still making, to reinforce the Army of Genl. Washington. This State has voted 5000 Men for 6 Months: and 5000 Militia for three Months: Great part of this Force has already joined, or is near the Army. Tho the Term is so short in which they are to serve, it is at a vast Expence the Men are raised, the Produce of Land, and Labor of all Kinds being at a greatly advanced Price. The People, however, discover a noble Attachment to their honorable Cause in the Manner of bearing these Burdens. I should have mentioned before that one Thing that contributed to rouze us to the present Exertions was, the Irruption of almost the whole Force at New york, into the Jerseys, where the Britons and their Mercenaries renewed a Scene of Barbarities equal perhaps to any Thing of the Kind they had ever before exhibited. This is saying not a little. They were however, nobly opposed by General Green with an handful of Troops and the Jersey Militia. They retired precipitately having lost, by the best Accounts we can obtain 900 kill’d and wounded. Our own Loss was but small. Springfield was burnt, many Women abused, and Mrs Calder the Wife of a Clergyman who had distinguished himself in the Cause of his Country, cruelly murdered.
In the Midst of our Joy at the Arrival of the Fleet from France, and of our Exertions for the Campaign, we have two days ago received an Account that a British Fleet is off Newport, supposed to be Graves joined with Arbuthnot. Our Accounts mention about 16 Sail, 8 of which are of the Line— Ternay has but 7 of the Line, and but few Frigates. We hope soon to see his Second Division from Brest; for if we have not a Naval Superiority on these Coasts, I expect little from this Campaign, and that Britain will hold New york Charlestown and other important Posts, in Spite of all the Efforts we can make. We wish the approaching Season of Hurricanes may lead part of the French Ships there to these Seas. This Continent is the Core of the War, which ceases with the Repulse of the Enemy from their Stations here.
This will be delivered to you by my Kinsman Richard Cooper, Son of my eldest Brother, who tho young has been some time in the Naval Service of his Country, and from his good Conduct is like to be advanced in this Service as fast as his Age will allow. He will esteem it an Honor to wait on our Minister at the Court of France. I cannot forbear again to commend to your kind Notice my dear Boy at Passy, and am with every Sentiment of Respect and Friendship, my dear Sir, Your’s for ever,
Saml: Cooper.

I have wrote you not long since by the Pallas from Newbury Port, and the Rambler from Salem.

 
Notation: Dr. Cooper 25 July 1781
